United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 21, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 03-11025
                        Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

CANDELARIO FUENTES-MALDONADO,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                   USDC No. 3:03-CR-195-ALL-N
                       --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender, counsel for Candelario Fuentes-

Maldonado (Fuentes), has moved for leave to withdraw from this

appeal and has filed a brief as required by Anders v. California,

386 U.S. 738 (1967).   Fuentes has received a copy of counsel’s

motion and brief but has not filed a response.    Our independent

review of the brief and the record discloses no nonfrivolous

issue in this direct appeal.    Accordingly, the motion for leave

to withdraw is GRANTED, counsel is excused from further

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-11025
                               -2-

responsibilities herein, and the APPEAL IS DISMISSED.

See 5TH CIR. R. 42.2.